Citation Nr: 1513484	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979, and from October 1984 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned a 70 percent evaluation, effective June 23, 2011.  (A temporary total rating was assigned under 38 C.F.R. § 4.29 from January 3, 2012, to March 1, 2012; thereafter, the 70 percent rating was continued.  Because a 100 percent rating is the highest rating assignable, the issue before the Board does not include the period from January 3, 2012, to March 1, 2012.)

Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to a total disability based on individual unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Here, the RO granted TDIU effective from March 1, 2012.  This was done in a March 2013 rating decision.  VA treatment records indicate that the Veteran received inpatient psychiatric care from January 3, 2012 to February 17, 2012.  Accordingly, the issue of entitlement to TDIU is raised by the record, so it must be considered as part of the claim for a higher initial rating, at least prior to March 1, 2012.  


REMAND

The Veteran contends that he is unemployable due to his service-connected PTSD.  He has been receiving both outpatient and inpatient VA treatment for PTSD since August 2005, and was hospitalized briefly in August 2008 and June 2011 after exhibiting suicidal ideations.

VA treatment records in the claims file indicate that the Veteran also received inpatient psychiatric treatment from January 3, 2012 to February 17, 2012 at the Topeka VA Medical Center.  The RO did not request these records.  These records are relevant to both the increased rating and TDIU claims.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the inpatient treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain inpatient treatment records from the Topeka VAMC from January 3, 2012 to February 28, 2012.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2. After completing the requested action and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, including the question of TDIU prior to March 1, 2012.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

